PER CURIAM.
We affirm the downward departure sentence imposed in this case, because the state waived appellate review of the sentence by failing to object to a downward departure at the time of sentencing. Further, the state failed to carry its burden on appeal to show that each of the reasons given for departure was invalid. See State v. Clark, 770 So.2d 237 (Fla. 4th DCA 2000), revietv granted, No. SC00-2441, 789 So.2d 348 (Fla. Apr.6, 2001).
AFFIRMED.
*502POLEN, TAYLOR, JJ., and DAMOORGIAN, DORIAN K., Associate Judge, concur.